DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 7, 9, 10-12, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US Pub No. 2014/0324615).
	Regarding claim 2, Kulkarni teaches device, comprising: a transceiver configured to receive one or more sensor event information values, the one or more sensor event information values determined based on processing of sensor data generated by one or more sensors in a separate sensor device in a building in which the device is installed; and a beacon wireless transmitter configured to broadcast the one or more sensor event information values for receipt by a tag device in proximity to the device (See abstract, [0017], and [0026] teach a wireless communication which includes data sensor communicating to each other and to one master data sensor which then communicates with a gateway node, where the gateway node then communicates with a server.  Kularni does not explicitly teach setting the node communication system in a building; however, it would be obvious to a person of ordinary skill in the art that that node system setup in a retail store is equivalent to applicant claimed building limitation.).
Regarding claim 3, Kulkarni teaches the set of one or more sensor event information values includes a temperature reading by the one or more sensors (See [0037]).
Regarding claim 6, Kulkarni teaches the set of one or more sensor event information values includes an event indication (See [0022]).
Regarding claim 7, Kulkarni teaches the set of one or more sensor event information values includes a time data value (See [0031]).
Regarding claim 9, Kulkarni teaches set of one or more sensor event information values is updated periodically based on additional measurements by the one or more sensors (See [0037]).
Regarding claim 10, Kulkarni teaches a frequency of the periodic updates of the set of one or more sensor event information values is based on a control command delivered to the device, the control command based on control information generated by an operation center located remote from the building (See [0029]).
Claim 11 is rejected with the same reasoning as discussed in the rejection of claim 2.
Claim 12 is rejected with the same reasoning as discussed in the rejection of claim 3. 
Claim 15 is rejected with the same reasoning as discussed in the rejection of claim 6.
Claim 16 is rejected with the same reasoning as discussed in the rejection of claim 7. 
Claim 18 is rejected with the same reasoning as discussed in the rejection of claim 9. 
Claim 19 is rejected with the same reasoning as discussed in the rejection of claim 10.
Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni as applied to claims 2 and 11 above, and further in view of Gettings et al. (US pub No. 2014/0283144).
Regarding claim 4, Kulkarni does not teach the set of one or more sensor event information values includes an alert indication.
Gettings teaches the set of one or more sensor event information values includes an alert indication (See [0177]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Kulkarni’s device to include Getting’s alert indication to better facilitate timely investigation and evacuation of dangerous environments. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 5, Kulkarni does not explicitly teach the set of one or more sensor event information values includes an environmental impact indication
Gettings teaches the set of one or more sensor event information values includes an environmental impact indication (See [0093]).
Claim 13 is rejected with the same reasoning as discussed in the rejection of claim 4.
Claim 14 is rejected with the same reasoning as discussed in the rejection of claim 5. 
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni as applied to claims 1 and 11 above, and further in view of Goncharov et al. (US Pub No. 2016/0359931).
Regarding claim 8, Kulkarni does not teach the set of one or more sensor event information values includes an alert indication.
Goncharov teaches the set of one or more sensor event information values includes an alert indication (See [0177]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Kulkarni’s device to include Goncharov’s alert to better inform users of dangerous conditions. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claim 17 is rejected with the same reasoning as discussed in the rejection of claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683